Title: To George Washington from the Berkshire County Committees of Safety and Inspection, 7 June 1776
From: Berkshire County Committees of Safety and Inspection
To: Washington, George



May it please your Excellency,
Pittsfield [Mass.]June 7th 1776

We beg leave to lay before your Excellency the Distresses of our Minds with all humility. Fear of injuring our Common cause by writing as well as speaking on the one hand, or by Silence on the other has filled us with peculiar Concern. The purport of this Epistle is so delicate we write with fear & Trembling least when we mean to serve our Country, we do it an irreparable Injury. Purity of Intention will not always secure us against rong steps. We beg leave to assure your Excellency that it is our hearty Intention to support your Excellency in the Defence of America against the Tyranny & Usurpation of Great Britain, & if that is the pleasure of the Honorable Continental Congress to the building up a distinct Republic, or American Empire, to the last Extremity. But what has filled our Minds with a peculiar Sence of Danger to our Common cause are the following Things which we take to be facts tho’ we may be deceived as to some of them.
That his Honor General Schuyler has had the superintending oversight of our Canadian Army.

That after the glorious Defeat of Decr 31st 1775 at Quebec in an Attempt to take it by Storm, Recruits were forwarded in the slowest & most dilatory Manner.
That our Army before the walls of Quebec during a long & tedious Winter underwent every kind of hardship & their Spirits were broken by being neglected.
That about the 4th of May so inconsiderable was the Army, so miserably provided with Provisions & Ammunition, in a word so greatly neglected that it was obliged precipitately to raise the seige & disgracefully to retreat, so as not only to leave those 500 valiant Sons of America taken within the walls of Quebec to the Mercy of our Enemies but an Additional Number of sick to be disposed of at their pleasure.
That his Honor General Schuyler some Time last Winter went on an Expedition to subdue the internal Enemies of this Country collected in Arms against the Country at Johnstown & after the Suppression of the said Rebellion The Ring Leader Sr John Johnston was not so much as put under moderate Confinement.
That the said Sr John Johnston hath since collected a Number of said Enemies as we suppose & Joyned some of the Kings forces in the upper forts & raised a Number of Canadians & Indians & come down upon Col. Beatles Regiment stationed at the Cedars & taken them to a Man not less than about 500 in Number many of whom were Shot & others Tommahawked in cool Blood by the insatiable Savages after they were made Prisoners this we have from Men of Credibility who were made Prisoners at the same Time but found Means to get away. The Col. of said Regiment being necessarily absent at the Time of said Fight after Provisions &c.
That our Army has long been in a most deplorable Situation in Canada as to provisions Intrenching Tools &c. & we view them as in Danger of being driven wholly out of those Territories which Event we have but too much Reason to fear will decide the fate of New England, & be of the most dangerous Consequence to all the united Colonies.
That the Minds of many Officers & Soldiers & others, are greatly dissatisfied with the Conduct of his Honor General Schuyler & have great fears Respecting his fidelity to his Country

tho’ they may be wholly without foundation & we find a great Backwardness in Men to enlist in this Expedition on this Account. God forbid that we should harbour ungrounded Jealousies of the Deliverers & in a Sense Saviours of our Country, or willfully shut our Eyes against the greatest Dangers.
We beg leave to assure your Excellency that we consider all the United Colonies but as one & observe no other Distinctions but those of friends & Enemies to their Country. We indulge no private Dusgust or Resentment, we are of no faction or party. We wish not to injure the Reputation & Glory of his Honor General Schuyler were it in our power, we sincerely hope his Name may be handed down with immortal Honor to the latest Posterity as one of the great Pillars of the American Cause. We must not conclude without assuring your Excellency of the utmost Repose & Confidence placed in your Excellency by persons of all Ranks & Conditions within the Sphere of our Knowledge. We can chearfully rest in your Excellencies Wisdom under the Direction of him who ruleth over all, for the directing the Military Opperations in general thro’ this great Continent in Conformity to the Advice of the Honble Continental Congress. We heartily pray for Success to your Arms, & Salvation to America; And that your Excellencies disinterested Services may meet with a glorious Retribution in the Resurrection of the Just at the last Great Day & your present Tears for America be turned into neverending Joy & Triumph.

Asa DouglassChairman of the Committee

